Citation Nr: 0939017	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an obstructed bowel.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the Veteran's service 
treatment records are presumed destroyed by the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 1973.  In cases where the veteran's service 
treatment records were unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Veteran has not been afforded a VA examination in 
connection with his claim for service connection for an 
obstructed bowel.  He has contended that he was struck in the 
abdomen by a gun turret while serving in combat in March 
1945.  Although there are no service treatment records 
available to corroborate the Veteran's assertion, the Board 
does note that he served as a mortar gunner and ammunition 
bearer and was stationed overseas in the European Theater of 
Operations for over 17 months.  In fact, his service records 
show that he was awarded the Combat Infantryman Badge, which 
is indicative of participation in combat.  As such, there is 
satisfactory evidence that the Veteran had an abdominal 
injury consistent with the circumstances, conditions, or 
hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  However, 
section 1154(b) serves only to relax the evidentiary burden 
to establish the incurrence of a disease or injury in 
service.  It does not provide a substitute for medical-nexus 
evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the nature and etiology of 
any obstructive bowel disorder that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any obstructed bowel 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's post-service 
medical records and statements.

The Veteran has contended that he 
sustained an abdominal injury while 
serving in combat in March 1945.  In 
particular, he has indicated that he was 
struck in the stomach by a gun turret.  
It should be noted that the Veteran's 
service personnel records do indicate 
that he engaged in combat with the 
enemy, and thus, his own statement is 
sufficient evidence that he sustained an 
abdominal injury in service. 

The examiner should opine whether it is 
at least as likely as not that the 
Veteran currently has an obstructed 
bowel is related to his abdominal injury 
in service or that is otherwise causally 
etiologically related to his military 
service.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



